Name: 78/688/EEC: Council Decision of 25 July 1978 setting up an Advisory Committee on the Training of Dental Practitioners
 Type: Decision
 Subject Matter: European Union law;  teaching;  health;  EU institutions and European civil service
 Date Published: 1978-08-24

 Avis juridique important|31978D068878/688/EEC: Council Decision of 25 July 1978 setting up an Advisory Committee on the Training of Dental Practitioners Official Journal L 233 , 24/08/1978 P. 0015 - 0016 Finnish special edition: Chapter 16 Volume 1 P. 0041 Greek special edition: Chapter 05 Volume 3 P. 0026 Swedish special edition: Chapter 16 Volume 1 P. 0041 Spanish special edition: Chapter 06 Volume 2 P. 0044 Portuguese special edition Chapter 06 Volume 2 P. 0044 COUNCIL DECISION of 25 July 1978 setting up an Advisory Committee on the Training of Dental Practitioners (78/688/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the draft Decision submitted by the Commission, Whereas, in its resolution of 6 June 1974 concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications, the Council declared itself in favour of the establishment of advisory committees; Whereas, in the context of the mutual recognition of diplomas, certificates and other evidence of formal qualifications in dentistry, it is important to ensure a comparably demanding standard of training; Whereas, to contribute to achieving this objective, it is desirable to set up an Advisory Committee to advise the Commission, HAS DECIDED AS FOLLOWS: Article 1 An Advisory Committee on the Training of Dental Practitioners, hereinafter called "the Committee", shall be set up within the Commission. Article 2 1. The task of the Committee shall be to help to ensure a comparably demanding standard in the training of dental practitioners in the Community, with regard both to the training of dental practitioners and that of practitioners in specialized dentistry. 2. It shall carry out this task, in particular, by the following means: - exchange of comprehensive information as to the training methods and the content, level and structure of theoretical and practical courses provided in the Member States, - discussion and consultation with the object of developing common approaches to the standard to be attained in the training of dental practitioners and, as appropriate, to the structure and content of such training, - keeping under review the adaptation of the training of dental practitioners to developments in dental science and teaching methods. 3. The Committee shall communicate to the Commission and the Member States its opinions and recommendations including, when it considers it appropriate, suggestions for amendments to be made to the Articles relating to the training of dental practitioners in Directives 78/686/EEC (1) and 78/687/EEC (2). 4. The Committee shall also advise the Commission on any matter which the Commission may refer to it in relation to the training of dental practitioners. Article 3 1. The Committee shall consist of three experts from each Member State, as follows: - one expert from the practising profession of dentistry, - one expert from the relevant faculties of the universities or comparable institutions, - one expert from the competent authorities of the Member State. 2. There shall be an alternate for each member. Alternates may attend the meetings of the Committee. 3. The members and alternates referred to in paragraphs 1 and 2 shall be nominated by the Member States. The members referred to in the first and second idents of paragraph 1 and their alternates shall be nominated upon the proposal of the practising profession and the relevant faculties of universities or comparable institutions. The members and alternates thus nominated shall be appointed by the Council. (1)See page 1 of this Official Journal. (2)See page 10 of this Official Journal. Article 4 1. The term of office of a member of the Committee shall be three years. After the expiry of this period the members of the Committee shall remain in office until replacements have been provided for or their term of office is renewed. 2. The term of office of a member may end before expiry of the period of three years by virtue of resignation or death of the member, or his replacement by another person, in accordance with the procedure laid down in Article 3. Such an appointment shall be for the remainder of the term of office. Article 5 The Committee shall elect a chairman and two deputy chairmen from its own membership. It shall adopt its own rules of procedure. The agenda for meetings shall be drawn up by the chairman of the Committee in consultation with the Commission. Article 6 The Committee may set up working parties for, and invite and allow observers or experts to assist it in connection with all the special aspects of its work. Article 7 Secretariat services for the Committee shall be provided by the Commission. Done at Brussels, 25 July 1978. For the Council The President K. von DOHNANYI